                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


T.A.B.,1

                          Plaintiff,

vs.                                                   Case No. 19-1021-SAC

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                          Defendant.


                             MEMORANDUM AND ORDER

        On September 3, 2015, plaintiff filed an application for

social security disability insurance benefits. The application

alleged     a   disability    onset    date   of   October   31,   2010.   The

application was denied initially and on reconsideration.                     An

administrative hearing was conducted on November 14, 2017.                 The

administrative law judge (ALJ) considered the evidence and decided

on February 15, 2018 that plaintiff was not qualified to receive

benefits.       This decision has been adopted by defendant.         This case

is now before the court upon plaintiff’s request to reverse and

remand the decision to deny plaintiff’s application for benefits.

I.     STANDARD OF REVIEW

        To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42




1   The initials are used to protect privacy interests.

                                        1
U.S.C. § 423(a)(1)(E), during the time when the claimant had

“insured status” under the Social Security program.        See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.       To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”               42 U.S.C. §

423(d)(1)(A).

      The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.     See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).     “Substantial evidence” is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir. 2010)(internal

quotation marks omitted).    “It requires more than a scintilla, but

less than a preponderance.”     Lax v. Astrue, 489 F.3d 1080, 1084

(10th Cir. 2007).   The court must examine the record as a whole,

including whatever in the record fairly detracts from the weight

of   the   defendant’s   decision,   and   on   that   basis    decide   if

substantial evidence supports the defendant’s decision.           Glenn v.

Shalala, 21 F.3d 983, 984 (10th Cir. 1994) (quoting Casias v.

Secretary of Health & Human Services, 933 F.2d 799, 800-01 (10th

Cir. 1991)).     The court may not reverse the defendant’s choice

                                     2
between two reasonable but conflicting views, even if the court

would have made a different choice if the matter were referred to

the court de novo.        Lax, 489 F.3d at 1084 (quoting Zoltanski v.

F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

II.    THE ALJ’S DECISION (Tr. 12-18).

       There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.          (Tr. 13-14).   The

ALJ decided that plaintiff’s claim failed at the second step of

the process. In other words, the ALJ decided that plaintiff failed

to demonstrate that she had a “severe” impairment or a combination

of impairments which are “severe” prior to her date last insured.

       The ALJ decided that plaintiff had the following impairments:

mild    carpel   tunnel    syndrome,   hypothyroidism,    hyperlipidemia,

hypertension, depression and anxiety.           But, he concluded that

plaintiff’s impairments did not significantly limit her ability to

perform basic work activities during the time period relevant to

her claim.

III. REMAND SHALL BE ORDERED BECAUSE OF A FAULTY STEP TWO ANALYSIS

       Plaintiff contends that the ALJ’s findings as to the severity

of plaintiff’s mental impairments are not supported by substantial

evidence.    Plaintiff’s burden to show a severe impairment at step

two has been characterized as “de minimis.”        Cowan v. Astrue, 552

F.3d 1182, 1186 (10th Cir. 2008).          “An impairment is not severe

only if it ‘would have no more than a minimal effect on an

                                       3
individual's   ability     to    work,   even     if   the   individual's    age,

education, or work experience were specifically considered.’”

Hill v. Chater, 99 F.3d 1149, 1996 WL 627325 *2 (10th Cir.

1996)(quoting SSR 85-28, 1985 WL 56856, at *3); see also Church v.

Shalala, 1994 WL 139015 *2 (10th Cir. 4/19/94)(citing to SSR 85–

28 and describing step two as an administrative convenience to

screen out claims that are totally groundless solely from a medical

standpoint).   “[R]easonable doubts on severity are to be resolved

in favor of the claimant.”        Owens v. Berryhill, 2017 WL 1881001 *3

(D.Kan. 5/9/2017).        At the same time, “a showing of the mere

presence of a condition is not sufficient” to show severity.

Cowan, 552 F.3d at 1186.        “An impairment is ‘not severe if it does

not significantly limit [a claimant’s] physical or mental ability

to do basic work activities.’”               Warner v. Astrue, 338 Fed.Appx.

748, 750 (10th Cir. 2009)(quoting 20 C.F.R. § 404.1521(a)).                 “Basic

work activities are the ‘abilities and aptitudes necessary to do

most jobs’ and include the facility to understand, remember, and

carry out simple instructions; use judgment; respond appropriately

to supervisors, co-workers, and usual work situations; and deal

with changes in a routine work setting.”                Id. (quoting 20 C.F.R.

§ 404.1521(b)).

      Plaintiff’s testimony supported a finding that she suffered

from “severe” anxiety and depression.                 Plaintiff testified that

she   “wouldn’t   leave    the    house,”       had    “panic   attacks,”    felt

                                         4
“useless,” could not do her job (drive a forklift) because of her

medication (Xanax), and put off personal hygiene.       (Tr. 33-36 &

42).       Plaintiff’s   spouse   also   described   panic    attacks,

forgetfulness and social isolation either from plaintiff’s mental

condition or as side effects from her medication.       (Tr. 246-47).

But, the ALJ discounted plaintiff’s testimony and her husband’s

statement because they were “not entirely consistent with the

medical evidence and other evidence in the record.”          (Tr. 16 &

18).

       The ALJ noted that plaintiff was only prescribed medication

by her primary care physician during the time period in question

and that she did not receive treatment from a mental health

specialist or undergo any type of therapy.     (Tr. 16).     He further

commented that plaintiff was not treated in an emergency room for

panic attacks. (Tr. 17).     Also, he remarked that plaintiff was

consistently noted as alert and oriented, with clear speech and

good judgment and insight in the records of her doctor visits.

(Tr. 17).     The ALJ concluded that plaintiff had only a mild

limitation in understanding, remembering or applying information

in part because her mental status examinations did not show any

difficulty with her memory functioning.     (Tr. 17).   He determined

that plaintiff had only a mild limitation interacting with others

because she was able to relate appropriately to her health care

providers and she was not documented to have significant anxiety

                                  5
or depression. (Tr. 17). The ALJ further concluded that plaintiff

had   only   a   mild   limitation      in   concentrating,   persisting   or

maintaining      pace   because   her    examination   did    not   note   any

limitations in this area and because plaintiff reported that she

could complete some tasks, like some household chores.              (Tr. 17).

Finally, he found that plaintiff had no limitation in adapting or

managing herself because there was no evidence that she was unable

to control her behavior.      (Tr. 17).

      The ALJ gave minimal weight to the medical source statements

from doctors who examined plaintiff because their reports were

completed well after plaintiff’s date last insured and did not

discuss an onset date. (Tr. 18). At least two of these statements,

although they post-date plaintiff’s date last insured, indicate

that plaintiff’s anxiety and depression do substantially limit her

basic work abilities.      (Tr. 345-349).

      The court finds that the ALJ’s decision is not supported by

substantial evidence and does not follow legal standards.             The ALJ

based his decision, in large part, upon plaintiff’s treatment

decisions.       He discounted plaintiff’s claims of panic attacks

because she did not go to the emergency room.            And he discounted

plaintiff’s and her husband’s description of her symptoms because




                                        6
she was not treated by a mental health specialist or undergo

therapy.2

       As plaintiff has argued, the Tenth Circuit in Grotendorst v.

Astrue, 370 Fed.Appx. 879, 883 (10th Cir. 2010) held, referring to

20    C.F.R.   §   404.1520a,   that    consideration      of    the   amount   of

treatment received by a claimant should not play a role in an ALJ’s

determination of the severity of a mental impairment.                  The Tenth

Circuit stated:

       This is because the lack of treatment for an impairment
       does not necessarily mean that the impairment does not
       exist or impose functional limitations.        Further,
       attempting to require treatment as a precondition for
       disability   would  clearly   undermine   the  use   of
       consultative examinations.

Id.    The court reads Grotendorst as finding that lack of treatment

for a mental impairment is not substantial evidence that the

impairment is not severe and that consideration of the absence of

mental health treatment at step two is contrary to legal standards.

In several other cases, district courts have followed the holding

in Grotendorst and found error in an ALJ’s analysis. E.g., Rae

Dejulio v. Berryhill, 2019 WL 1177983 *4 (W.D.Okla. 3/13/2019);

Herrera ex rel. Herrera v. Berryhill, 2019 WL 1014797 *6 (D.N.M.

3/4/2019);     Diel   v.   Berryhill,       2017   WL   933241   *2    (W.D.Okla.

2/2/2017); Perez v. Colvin, 2014 WL 5473751 *12 (D.Colo. 10/29/14);



2 The record indicates that plaintiff did have psychotherapy for a period
beginning July 30, 2015 and sporadically until March 29, 2016. (Tr. 418).
This, of course, is after plaintiff’s date last insured.

                                        7
Price v. Colvin, 2014 WL 943101 *7 (D.Kan. 3/11/2014); Crabill v.

Astrue, 2013 WL 1191233 *4 (D.Colo. 3/21/2013); Hiserodt v. Astrue,

2011 WL 3759774 *8 (D.Colo. 8/25/2011); see also, Willis v.

Berryhill, 2017 WL 1011440 *6 (E.D.N.C. 3/14/2017)(failure to seek

mental health treatment is not an appropriate reason to discount

a claimant’s own testimony about mental health symptoms).              The

court   acknowledges     defendant’s   reference   to    20   C.F.R.     §

404.1529(c)(4)   which    states   that   statements    describing     the

intensity, persistence and limiting effects of symptoms will be

evaluated in relation to objective medical evidence and other

evidence.   But, the court assumes that the Tenth Circuit was well

aware of this provision in Grotendorst and decided that for the

purposes of determining whether the minimal showing required at

step two was satisfied, a lack of treatment of a mental impairment

as reflected in the objective medical evidence would not amount to

substantial evidence because it could be too easily explained by

factors extraneous to the symptoms’ limiting effects.

     Aside from referring to the amount of treatment, the ALJ

stated that plaintiff was “consistently” noted to be alert and

oriented, with good judgment and insight and clear speech.             He

also noted that plaintiff was never documented to be significantly

anxious or depressed and that her provider never documented any

panic attacks.



                                   8
        The record indicates that plaintiff visited her personal

physician at least 15 times from October 31, 2010 to March 31,

2014.     (Tr. 300-323).      Almost every record from those visits

indicates that plaintiff had anxiety for which she was taking

medication, sometimes seemingly large amounts of Xanax.               Her

medication was also adjusted at times which might indicate that

her symptoms were not adequately controlled or that side effects

were an issue.     Once there was a notation of depression.          (Tr.

321).     And there were multiple notations of stress or stress

headaches.     (Tr. 313, 321, 323).      The form used by plaintiff’s

personal     physician   to   document   plaintiff’s   visits    changed.

Beginning November 11, 2013 and for visits after the date last

insured, the records usually reflected anxiety and/or depression,

but also that there was no acute distress, that plaintiff was

alert, oriented and showed good judgment and clear speech.             On

April 24, 2014, the doctor noted that plaintiff was anxious

appearing and had a sad affect.      (Tr. 297).

        Thus, the “consistent” notations relied upon by the ALJ were

recorded almost entirely outside the relevant time period.           The

court does not find that those records are immaterial.          But, in a

step two analysis the ALJ should not rely upon them while almost

completely discounting the medical source statements (that support

a finding of a severe mental impairment) because the reports were

authored outside the relevant time period.

                                    9
      In considering plaintiff’s claim that substantial evidence

does not support the ALJ’s decision, the court is also concerned

by the ALJ’s reliance upon the absence of evidence as evidence.3

Defendant argues that the ALJ’s findings were “reasonable in light

of the limited record.”      Doc. No. 10, p. 8.           The court acknowledges

that at step two plaintiff has the burden of proof, albeit it

slight.     But, defendant appears to be taking too much advantage of

the “limited record.”

      The    ALJ’s   findings     as    to       plaintiff’s   mental   functional

limitations     include     the        following:         “the    mental     status

examinations did not show any difficulty with [plaintiff’s] memory

functioning”; “[plaintiff] was not documented to have significant

anxiety or depression . . . that would have interfered with her

social interaction”; “[plaintiff’s] mental status examinations did

not   note    any    limitations       in    [concentrating,      persisting,    or

maintaining pace]”; and “there is no evidence in the record that

plaintiff was unable to control her behavior.”                   (Tr. 17).    Thus,

the ALJ relies significantly upon the absence of documentation.

In addition, the court is not convinced:               that plaintiff’s ability

to interact with co-workers and supervisors may be gauged by her

relations with her health care providers; that it is reasonable to

conclude plaintiff has only a mild limitation in concentration,



3 The Tenth Circuit has stated “[t]he absence of evidence is not evidence.”
Kellams v. Berryhill, 696 Fed.Appx. 909, 915 (10th Cir. 2017).

                                            10
persisting and pace because she is able to complete some household

chores; and that plaintiff’s unsubstantiated ability to “control

her behavior” supports the finding that there is no limitation in

plaintiff’s    ability    to   adapt    and   manage   herself     in   a   work

situation.

     In sum, the medical records indicate that during the relevant

time period plaintiff was consistently diagnosed with anxiety and

sometimes depression. She was taking medication in seemingly heavy

doses.       This   appears    consistent     with   plaintiff’s    testimony

describing     significant     limitations     in    her   work    abilities.

Plaintiff’s husband also corroborates plaintiff’s testimony.                The

ALJ’s decision substantially relies upon the amount and kinds of

treatment plaintiff did not receive. The Tenth Circuit has stated,

however, that the lack of treatment does not necessarily mean that

an impairment does not exist or impose functional limitations.

The ALJ’s decision also relies too much upon the absence of

documentation in the limited medical record, and draws scantly-

supported conclusions regarding plaintiff’s functional abilities

from that record.        Finally, the ALJ’s decision gives weight to

medical reports that are dated after the date last insured while

discounting medical source statements solely because they were

made after the date last insured.




                                       11
IV. CONCLUSION

     For the above-stated reasons, the court finds that the ALJ’s

step two analysis is not supported by substantial evidence and

fails to follow legal standards.     The court directs that the

decision of the Commissioner be reversed and that judgment be

entered pursuant to sentence four of 42 U.S.C. § 405(g) remanding

the case for further proceedings consistent with this memorandum

and order.

     IT IS SO ORDERED.

     Dated this 2nd day of August 2019, at Topeka, Kansas.


                         s/Sam A. Crow__________________________
                         U.S. District Senior Judge




                               12
